UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended Check the appropriate box: [X] Preliminary Information Statement [] Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(2)) [] Definitive Information Statement WESTMONT RESOURCES, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee(Check theappropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. WESTMONT RESOURCES, INC. 155 108th Avenue NE, Suite 150 Bellevue, WA 98004 INFORMATION STATEMENT This Information Statement(this “Information Statement”) is being furnished to all holders of shares of Common Stock, par value $0.001 per share (“Common Stock”) and all holders of shares of Class A Preferred stock, par value $0.001 per share (“Class A Preferred Stock”) of record at the close of business on October 26, 2009(collectively, the “Stockholders”) of Westmont Resources, Inc., a Nevada corporation(the “Company”), with respect to certain corporate actions of the Company.This Information Statement is first being provided to the Stockholders on or about , 2009. The corporate actions involve two (2) proposals(collectively, the “Proposals”) providing for the following: 1. To approve a 1 – for – 50 reverse split of the issued and outstanding shares of Common Stock such that each fifty (50) shares of Common Stock, $0.001 par value, issued and outstanding immediately prior to the effective date (the “Old Common Stock”) shall be recombined, reclassified and changed into one (1) share of the corporation's Common Stock, $0.001 par value (the “New Common Stock”), with any fractional interest rounded up to the nearest whole share. To approve a 1 – for – 50 reverse split of the issued and outstanding shares of Class A Preferred Stock such that each fifty (50) shares of Class A Preferred Stock, $0.001 par value, issued and outstanding immediately prior to the effective date (the “Old Class A Preferred Stock”) shall be recombined, reclassified and changed into one (1) share of the corporation's Class A Preferred Stock, $0.001 par value (the “New Class A Preferred Stock”), with any fractional interest rounded up to the nearest whole share. 2. To ratify the actions of the Board of Directors which voted to remove Peter Lindhout as a Director pursuant to NRS 78.335 of the General Corporate Law of Nevada. ONLY THE STOCKHOLDERS OF RECORD AT THE CLOSE OF BUSINESS ON OCTOBER 26, 2PRINCIPAL STOCKHOLDERS WHO COLLECTIVELY HOLD IN EXCESS OF SIXTY-NINE AND SEVENTY-SEVEN HUNDREDS PERCENT(69.77%) OF THE COMPANY’S SHARES OF VOTING CAPITAL STOCK ENTITLED TO VOTE ON THE PROPOSAL HAVE VOTED IN FAVOR OF THE PROPOSAL.AS A RESULT, THE PROPOSAL HAS BEEN APPROVED WITHOUT THE AFFIRMATIVE VOTE OF ANY OTHER STOCKHOLDERS OF THE COMPANY. BY ORDER OF THE BOARD OF DIRECTORS /s/ Bruce E. Fischer Bruce E. Fischer Chief Executive Officer Bellevue, Washington Thursday, 19 November 2009 TABLE OF CONTENTS ABOUT THE INFORMATION STATEMENT 1 What Is The Purpose Of The Information Statement? 1 Who Is Entitled To Notice? 1 Who Are The Principal Stockholders And How Many Votes Are They Entitled to Cast? 2 What Corporate Matters Will The Principal Stockholders Vote For And How Will They Vote? 2 What Are The Recommendations of the Board of Directors? 3 What Vote Is Required To Approve Each Proposal? 3 PRINCIPAL STOCKHOLDERS 3 (A) Security Ownership of Certain Beneficial Owners 4 (B)Security Ownership of Management 6 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 7 EXECUTIVE COMPENSATION 8 SUMMARY COMPENSATION TABLE 8 DESCRIPTION OF SECURITIES 9 Common Stock 9 Options 13 Warrants 13 Anti-Takeover Effects Of Provisions Of The Articles Of Incorporation, Bylaws And Nevada Law 13 INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON 14 ADDITIONAL INFORMATION 14 PROPOSAL 1 – REVERSE SPLIT OF THE COMPANY’S COMMON AND PREFERRED STOCK 15 Purpose Of Reverse Split of Company’s Common and Preferred Stock 15 Potential Effects of the Reverse Split 16 Increase of Shares of Common and Preferred Stock Available for Future Issuance 16 Effectiveness of Reverse Stock Split 16 Summary of Advantages And Disadvantages Of Increasing Authorized Shares 17 Recommendation Of The Board Of Directors 17 No Voting Of Stockholders Required 17 PROPOSAL 2 - RATIFY ACTIONS OF BOARD OF DIRECTORS WHICH VOTED TO REMOVE PETER LINDHOUT AS A DIRECTOR 17 Purpose of Ratification of Actions of Board of Directors 17 Advantages and Disadvantages of Ratification of Actions of Board of Directors 18 Recommendation of the Board of Directors 18 No Voting of Stockholders Required 18 DELIVERY OF DOCUMENTS TO SECURITY HOLDERS SHARING AN ADDRESS 18 WESTMONT RESOURCES, INC. 155 108th Avenue NE, Suite 150
